Toal, Justice,
dissenting:
I must respectfully dissent for the same reasons that I dissented in Hamm v. Cromer, 305 S.C. 305, 408 S.E. (2d) 227 (1991).
I adhere to my belief that the purpose of the 1973 legislation in dispute here is “one-shot” transitional legislation which is permissible under Duncan v. County of York, 267 S.C. 327, 228 S.E. (2d) 92 (1976), as limited by Horry County v. Cooke, *221275 S.C. 19, 267 S.E. (2d) 82 (1980) (wherein the exception is limited to the establishment of initial county governments).
In 1971, the General Assembly created the Pickens County Water Authority. This entity remained dormant. In June of 1973, shortly after the ratification of the “home rule” constitutional amendment, the General Assembly created the Pickens County Water and Sewer Authority into it and repealed the 1971 Act creating the old water authority. It wasn’t until 1975 that the General Assembly fully implemented “home rule” by passing the Home Rule Act. It seems totally contrary to the spirit of home rule to make Pickens revive an old dormant water authority which its legislative delegation convinced the General Assembly to abolish in 1973. Accordingly, I would reverse the trial court and find Act. No. 757 constitutional as one-shot legislation.